Citation Nr: 1519404	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-06 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a right foot/ankle disorder, to include tarsal tunnel syndrome.

2.  Entitlement to service connection for reflex sympathetic dystrophy (RSD).

3.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for Gulf War Syndrome; chronic fatigue syndrome; irritable bowel syndrome; fibromyalgia; muscle pain in the legs, arms, and back; headaches; menstrual disorder; total hysterectomy; hypertension; posttraumatic stress disorder (PTSD); vertigo; stroke or residuals thereof; seizures; bilateral hearing loss; and, whether new and material evidence has been received with respect to a claim for a sleep disorder, including sleep apnea (claimed as a disorder relating to initiating and maintaining sleep as secondary to fibromyalgia); all such issues should include as an undiagnosed illness under 38 C.F.R. § 3.317. 
REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1986 to February 1989, and from March 1990 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a right foot/ankle disorder, service connection for RSD, and entitlement to TDIU; however, that decision awarded a 20 percent evaluation for her service-connected lumbar spine disability, effective August 28, 2009-the date she filed her claim for increased evaluation.  The Veteran timely appealed the above issues.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran initially requested a Board hearing before a Veterans Law Judge in her January 2013 substantive appeal, VA Form 9; however, she withdrew that request for a Board hearing in a November 2014 correspondence, and her representative submitted a December 2014 informal hearing presentation instead.  The Board will therefore proceed with adjudication of the issues on appeal at this time based on the evidence of record as requested by the Veteran.

The right foot/ankle claim is considered reopened and that reopened claim and the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issue of whether there is clear and unmistakable error (CUE) in the March 12, 1999 rating decision has been raised by the record in a December 30, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for a right foot/ankle disorder, to include tarsal tunnel syndrome, has been received since a final September 2005 rating decision that denied reopening service connection for that claimed disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right foot/ankle disorder, to include tarsal tunnel syndrome, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Historically, the Veteran filed her initial claim for tarsal tunnel syndrome in March 1998 within one year of her discharge from service.  After the AOJ deferred adjudication of that claim in July 1998, the AOJ denied service connection for tarsal tunnel syndrome in a March 1999 rating decision; the Veteran was informed of that decision in a March 1999 notification letter.  The Veteran submitted a claim to reopen service connection for tarsal tunnel syndrome in March 2005 and the AOJ denied reopening service connection for tarsal tunnel syndrome in a September 2005 rating decision; the Veteran was informed of that decision in a September 2005 notification letter.  No notice of disagreement or any new and material evidence of that claim was received following that decision until she submitted her August 28, 2009 claim, from which this appeal stems.

As no new and material evidence was received within one year of the September 2005 notification letter, the September 2005 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not timely submit a notice of disagreement within one year of that September 2005 notification letter, the September 2005 rating decision is therefore final.  See 38 C.F.R. §§ 20.200, 20.1103 (2014).  New and material evidence is therefore required to reopen the claim of service connection for a right foot/ankle disorder, to include tarsal tunnel syndrome.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the September 2005 notification letter, the Veteran has continued to aver that her right foot/ankle condition is related to military service; however, she additionally asserted on appeal that her right foot/ankle disorder is related to her service-connected lumbar spine and right leg disabilities.  Based on that assertion, the Board notes that it was necessary to obtain a VA medical opinion, and the Veteran was afforded a November 2010 VA right foot/ankle examination for that purpose.   

Accordingly, the Board must find that new and material evidence which tends to substantiate the Veteran's claim of service connection for a right foot/ankle disorder, to include tarsal tunnel syndrome, has been received, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a right foot/ankle disorder, to include tarsal tunnel syndrome, has been received; that claim is reopened, and to this limited extent, the appeal of this issue is granted.



REMAND

As an initial matter, the Board notes that the AOJ denied service connection for Gulf War Syndrome; chronic fatigue syndrome; irritable bowel syndrome; fibromyalgia; muscle pain in the legs, arms, and back; headaches; menstrual disorder; total hysterectomy; hypertension; posttraumatic stress disorder (PTSD); vertigo; stroke or residuals thereof; seizures; bilateral hearing loss; and, whether new and material evidence has been received with respect to a claim for a sleep disorder, including sleep apnea (claimed as a disorder relating to initiating and maintaining sleep as secondary to fibromyalgia), in a May 2013 rating decision.  While the Veteran timely requested reconsideration of those issues, then withdrew that request, she also subsequently submitted a timely notice of disagreement with all of those issues in April 2014.  

Consequently, as a timely notice of disagreement with the issues of service connection for Gulf War Syndrome; chronic fatigue syndrome; irritable bowel syndrome; fibromyalgia; muscle pain in the legs, arms, and back; headaches; menstrual disorder; total hysterectomy; hypertension; posttraumatic stress disorder (PTSD); vertigo; stroke or residuals thereof; seizures; bilateral hearing loss; and, whether new and material evidence has been received with respect to a claim for a sleep disorder, including sleep apnea (claimed as a disorder relating to initiating and maintaining sleep as secondary to fibromyalgia) have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, those issues are remanded at this time.

Next, also as an initial matter, the Board notes that the claim for service connection for RSD was certified to the Board.  However, a review of the claims file indicates that the following was service-connected in a July 1998 rating decision: "Service connection for history of a lower right extremity cellulitis to include claimed shingles, and possible reflex sympathetic dystrophy (RSD) is granted with an evaluation of 0 percent effective May 7, 1997." (Emphasis added.)  In light of that award of benefits, the Board is confused as to why the RSD issue is even before it at present, as service connection for that disability appears to have been awarded in 1998; there does not appear to have been any severance of service connection for RSD that has taken place at this current time.  Accordingly, the Board finds that issue must be remanded at this time in order for the AOJ to further explain this discrepancy.

With respect to the remaining right foot/ankle, lumbar spine, and TDIU claims, the Veteran has submitted a June 2012 decision from the Social Security Administration (SSA) multiple times, as well as a June 2010 private "workability" examination.  Based on the review of the claims file, the Board notes that those two records appear to comprise the entirety of the SSA Records noted as being reviewed in the January 2013 statement of the case.  The Board however, specifically notes that no further attempt to obtain any documents from SSA have been made by VA.  Accordingly, those claims must necessarily be remanded in order for attempts to obtain those records to be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

The Veteran's last VA examination of her lumbar spine was in May 2014; however, in light of above remand and the length of delay that may occur in processing the Veteran's claim, she should be afforded another VA examination of her lumbar spine disability in order to efficiently and adequately assess the current severity of that disability when it is eventually returned to the Board.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Also, respecting the Veteran's right foot/ankle claim, the Board notes that the Veteran was diagnosed with bilateral flat feet in the November 2010 VA examination, and the examiner opined that "the Veteran's bilateral leg impairment and feet impairment is not related to the service-connected lumbar strain."  The Board notes that this opinion is inadequate as it neither addresses the aggravation prong of a secondary service connection opinion nor the Veteran's right leg disability in relation to her right foot condition.  Accordingly, the Board finds that a new VA examination of the right foot/ankle disorder should be afforded to the Veteran on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should readjudicate the issues of service connection for Gulf War Syndrome; chronic fatigue syndrome; irritable bowel syndrome; fibromyalgia; muscle pain in the legs, arms, and back; headaches; menstrual disorder; total hysterectomy; hypertension; posttraumatic stress disorder (PTSD); vertigo; stroke or residuals thereof; seizures; bilateral hearing loss; and, whether new and material evidence has been received with respect to a claim for a sleep disorder, including sleep apnea (claimed as a disorder relating to initiating and maintaining sleep as secondary to fibromyalgia).  The AOJ is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, she should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  The AOJ should additionally address the discrepancy between the July 1998 rating decision which appears to grant service connection for RSD and the denial of RSD in the January 2010 rating decision.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Obtain any relevant VA treatment records from the Baltimore VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2009 and associate those documents with the claims file.

5.  Ask the Veteran to identify any private treatment that she may have had for her lumbar spine, right leg, and right foot/ankle/tarsal tunnel syndrome disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

6.  Schedule the Veteran for VA orthopedic examination in order to determine the current severity of her lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.

(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.

(d) Whether any intervertebral disc syndrome of the lumbar spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to include any associated bladder or bowel impairment and evaluate any urinary or bowel impairment present as appropriate.  

The examiner should also specifically contemplate the presence of radiculopathy.  The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

(f) The examiner should finally address what, if any, affect the Veteran's lumbar spine disability has on her employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's lumbar spine disability and any associated neurological symptoms precludes substantially gainful employment.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any right foot/ankle disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all of the right foot and ankle disorders found, including any tarsal tunnel syndrome, pes planus, or any arthritic conditions thereof.  

If the Veteran is diagnosed with tarsal tunnel syndrome, the examiner should opine whether such more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the diagnosis of such in 1995 during military service and the subsequent profile for that disorder.  

If the examiner does not diagnosis tarsal tunnel syndrome, the examiner should explain whether such was present in service and has resolved, or whether such was mis-diagnosed during military service.  

For any other right foot/ankle disability identified, including pes planus, the examiner should indicate whether such more likely, less likely, or at least as likely as not began in or is related to military service.  

If the above opinions do not result in a positive opinion with regards to any of the diagnosed right foot/ankle disorders found, the examiner should then opine whether any right foot/ankle disorders found more likely, less likely, or at least as likely as not are (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by her service-connected lumbar spine and/or right leg disabilities, to include any abnormal gait or weightbearing as a result of those disabilities.  

Respecting all of the above requested opinions, the examiner should also address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  The examiner should also address any previous VA or private examination of the Veteran's right foot/ankle, as well as any service, VA, or private treatment records or any other pertinent evidence in the claims file, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a right foot/ankle disorder, to include tarsal tunnel syndrome, increased evaluation of her lumbar spine disability, and entitlement to TDIU; the AOJ should also readjudicate the service connection claim for RSD as appropriate.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


